Title: From Thomas Jefferson to Lewis Deblois, 19 February 1808
From: Jefferson, Thomas
To: Deblois, Lewis


                  
                     Washington Feb. 19. 08.
                  
                  Th: Jefferson has taken the liberty of sending 2. boxes marked TI. No. 1. & No. 2. by the packet (Capt Johnson) of to-day, to the care of mr Deblois, of whom he requests the favor to send them by the first vessel going to Richmond, to Messrs. Gibson & Jefferson of that place. their freight will be paid there. he salutes mr Deblois with esteem & respect.
               